DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moylan (10,611,181) in view of Hotchkiss (500 Years of Golf Balls). Claims 1, 3-7, Moylan discloses a dimpled golf ball comprising a core and cover. The cover includes a plurality of multicolored images on the surface (abstract, fig 14). While Moylan discloses multiple colors and a white background are used, a specific combination of colors as claimed by applicant is not disclosed (col. 5, lines 40-44). Hotchkiss teaches an image on the surface of a golf ball comprising blue, black, yellow, orange, red, and white (page 192). Specifically, the winged golf ball is red, yellow, orange, and black (white background). The colors are equivalent to the colors used in applicant’s invention (table 2-red, yellow, black), therefore the CieLab differences will also be equivalent as shown in applicant’s Table 2, which discloses values for each color. Regarding the cross shape of the images, the limitation is a matter of design choice. A person of ordinary skill in the art would have found it obvious to change the shape since the specification is silent to the criticality for a cross shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Claims 2 and 8, Moylan discloses a dimpled golf ball comprising a core and cover. The cover includes a plurality of multicolored images on the surface (abstract, fig 14). While Moylan discloses multiple colors and a white background are used, a specific combination of colors as claimed by applicant is not disclosed (col. 5, lines 40-44). Hotchkiss teaches an image on the surface of a golf ball comprising blue, black, yellow, orange, red, and white (page 192). Specifically, the winged golf ball is red, yellow, orange, and black (white background). The colors are equivalent to the colors used in applicant’s invention (table 2-red, yellow, black), therefore the CieLab differences, including ΔEab, will also be equivalent as shown in applicant’s Table 2, which discloses values for each color.  Regarding the cross shape of the images, the limitation is a matter of design choice. A person of ordinary skill in the art would have found it obvious to change the shape since the specification is silent to the criticality for a cross shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Claims 10-11, the golf ball may include a mantle layer (col. 6, lines 10-15).  Claims 16 and 17, Hotchkiss teaches a winged golf ball as the image, which includes a nonlinear shape. One of ordinary skill in the art would modify the image colors of Moylan with the colors of Hotchkiss as an obvious design choice. Moylan discloses custom colors (fig 14) and Hotchkiss teaches a specific color combination.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues prior (Hotchkiss) refers to logo balls.  Hotchkiss is the secondary art cited to teach the claimed color combination. Moylan discloses the plurality of images placed on the surface of the golf ball. Citing the color combination from logos is reasonable because the logos are located on the surface of a golf ball and are for viewing.  The specific color combination taught by Hotchkiss is shown on one golf ball (see above) and not taken from a myriad of possibilities as argued by applicant or hindsight. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



July 22, 2022